          Case 1:18-cv-02470-CJN Document 4 Filed 11/02/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                   )
 AMERICAN OVERSIGHT,                               )
                                                   )
                                        Plaintiff, )
                                                   )
 v.                                                )     Case No. 18-cv-2470
                                                   )
 FEDERAL EMERGENCY                                 )
 MANAGEMENT AGENCY,                                )
                                                   )
                                       Defendant. )
                                                   )

                       MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 83.2(d) and the attached certifications, I hereby move for the

admission pro hac vice of Katherine M. Anthony of American Oversight, 1030 15th Street NW,

B255, Washington, DC 20005 to represent Plaintiff American Oversight in this matter.


Dated: November 2, 2018                             Respectfully submitted,

                                                    /s/ Austin R. Evers
                                                    Austin R. Evers
                                                    D.C. Bar No. 1006999
                                                    AMERICAN OVERSIGHT
                                                    1030 15th Street NW, B255
                                                    Washington, DC 20005
                                                    (202) 897-2465
                                                    austin.evers@americanoversight.org

                                                    Counsel for Plaintiff
          Case 1:18-cv-02470-CJN Document 4 Filed 11/02/18 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2018, I electronically filed a copy of the foregoing

Motion for Admission Pro Hac Vice. Notice of this filing will be sent via email to all parties by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s CM/ECF System.



Dated: November 2, 2018                               Respectfully submitted,

                                                      /s/ Austin R. Evers
                                                      Austin R. Evers
